Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on January 05, 2021.
Response to Amendment
3.	Applicant’s amendment filed on 01/05/2021, with respect to claims 1-15 has been received, entered into the record and considered.
4.	As a result of the amendment, claims 1, 3, 8, 10 and 15 has been amended, claims 4 and 11 has been canceled.
5.	Claims 1-3, 5-10 and 12-15 remain pending in this office action.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2010/0040281 A1), in view of Principe et al (US 2016/0242690 A1).
	As per claim 1, Chen discloses:
- a processor (a processor, Para [0045]”), 
- and a non-transitory computer-readable medium having stored thereon program instructions executable by the processor, the processor configured to (Para [0048]”), 
- perform a dimension reduction on the HD data, the dimension reduction resulting in the corresponding LD data (transforming HD data to LD data, Para [0036], [0043]”), 
- normalize the HD data and LD data (normalizing HD data and LD data, Para [0063]”), 
	- determine a distance between the LD neighbors and correspondence LD neighbors (determine distance between LD and HD, Para [0052], [0063]”), 
- determine a distance between the HD neighbors and correspondence HD neighbors (determining distance between HD and LD, Para [0052], [0063]”), 
	Chen does not explicitly disclose a system for determining a reliability score indicative of a level of fidelity between high dimensional (HD) data and corresponding dimension-reduced (LD) data, the system comprising. However, in the same field of endeavor Principe in an analogous art discloses a system for determining a reliability score indicative of a level of fidelity between high dimensional (HD) data and corresponding dimension-reduced (LD) data, the system comprising (determining metric (i.e. score) between HD and LD data, Para [0045], [0054], [0102]”),  
	Chen does not explicitly disclose determine N nearest neighbors of each data point in the HD data and LD data. However, in the same field of endeavor Principe in an analogous art discloses determine N nearest neighbors of each data point in the HD data and LD data (nearest neighbors for HD and LD data, Para [0361], [0362]”), 
	Chen does not explicitly disclose determine HD neighbors and correspondence LD neighbors for each data point. However, in the same field of endeavor Principe in an analogous art discloses determine HD neighbors and correspondence LD neighbors for each data point (SNE to determine neighborhood corresponding to HD and LD data points, Para [0165]-[0167]”), 
	Chen does not explicitly disclose perform an inverse DR on the LD data, the correspondence HD neighbors comprising corresponding neighbors in resulting data from the inverse DR on the LD data. However, in the same field of endeavor Principe in an analogous art discloses perform an inverse DR on the LD data, the correspondence HD neighbors comprising corresponding neighbors in resulting data from the inverse DR on the LD data (performing inverse dimension reduction, Para [0103], Fig. 4, Para [0468], Fig. 44”), Examiner broadest reasonable interpretation: the concept of this invention and mostly the argued limitation is dimension reduction between high dimensional (HD) data and corresponding low dimension or reduced dimension (LD) data. In order to find the similarity or correlation between high dimension and low or reduced dimension, an algorithm works behind it. One of such algorithm to find the similarity or correlation between features in high dimension and low or reduced dimension is distance function. There are several other method or algorithm are used to find the similarity or correlation between dimension such as, k-means nearest neighbor, average nearest mean, kernel based etc. (See at the bottom of Fig. 4). When the algorithm works to find the similarity or correlation, it can defined as inversely proportional to a distance function. One of the ordinary skill in the art know that an inverse function is a function that reverse another function. According to Para [0124] of the applicant’s specification, HD data and LD data are normalized by average pairwise distance measure.  And a nearest neighbor data point for HD data and corresponding LD data are determined and corresponding inversely applied to each other. Accordingly, Principe in Para [0103], [0164]-0167], Fig. 44 Para [0468],  teaches dimensionality reduction algorithm embedding (i.e. mapping) LD data and HD data that preserves aspects of the structure of the original data such as cluster or manifolds. The specific characteristics preserved can vary by method, e.g., local distances, local neighborhoods, pseudo-geodesic, and/or global distances. Such distance is perform an inverse reduction mapping between LD and HD data, 
	Chen does not explicitly disclose determine LD neighbors and correspondence HD neighbors for each data point. However, in the same field of endeavor Principe in an analogous art discloses determine LD neighbors and correspondence HD neighbors for each data point (SNE to determine neighborhood corresponding to HD and LD data points, Para [0165]-[0167]”),
determine a cost for the dimension reduction. However, in the same field of endeavor Principe in an analogous art discloses determine a cost for the dimension reduction (cost for dimension reduction, Para [0165]”), 
	Chen does not explicitly disclose determine that the cost is within a fidelity range However, in the same field of endeavor Principe in an analogous art discloses determine that the cost is within a fidelity range (cost is within a fidelity range (i.e. threshold), Para [0237]”),
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Principe in to the method of Chen. The modification would be obvious because one having ordinary skill in the art would be motivated to use dimension reduction of Principe into the method of Chen for the purpose of data visualization between high dimension and low dimensional data.
	As per claim 2, rejection of claim 1 is incorporated, and further Chen discloses:
	- normalize the HD data by average pairwise distance; and normalize the LD data by average pairwise distance (pair-wise distance between HD and LD data, Para [0063]”).
	As per claim 3, rejection of claim 1 is incorporated, and further Principie discloses:
	- wherein the correspondence LD neighbors comprise corresponding neighbors in the DR reduced LD data (neighbors in dimensionality reduction data, Para [0138], [0165]”).
	As per claims 8-10,
	Claims 8-10 are method claims corresponding to system claims 1-3 respectively and rejected under the same reason set forth to the rejection of claims 1-3 above.
	As per claim 15, 
	Claim 15 is a computer readable medium claim corresponding to system claim 1 respectively and rejected under the same reason set forth to the rejection of claim 1 above.
8.	Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2010/0040281 A1), in view of Principe et al (US 2016/0242690 A1), as applied to claims 1 and 8 above and further in view of Ye et al (US 2017/0083608 A1).
As per claim 5, rejection of claim 1 is incorporated,
	Combined method of Chen and Principie does not explicitly disclose determine a Wasserstein discontinuity distance between the LD neighbors and correspondence LD neighbors. However, in the same field of endeavor Ye in an analogous art disclose determine a Wasserstein discontinuity distance between the LD neighbors and correspondence LD neighbors (determining distance using Wasserstein distance method, Para [0043]”).
 Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Ye in to the combined method of Chen and Principe. The modification would be obvious because one having ordinary skill in the art would be motivated to use distance determination of Ye into the method of Chen and Principie for the purpose of data visualization between high dimension and low dimensional data using Wasserstein algorithm.
	As per claim 5, rejection of claim 1 is incorporated, 
	Combined method of Chen and Principie does not explicitly disclose - 31 -determine a Wasserstein many-to-one distance between the LD neighbors and correspondence LD neighbors. However, in the same field of endeavor Ye in an analogous art discloses determine a Wasserstein many-to-one distance between the LD neighbors and correspondence LD neighbors (determining relationship (i.e. many-to-one) distance using Wasserstein distance method, Para [0179]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Ye in to the combined method of Chen and Principe. The modification would be obvious because one having ordinary skill in the art would be motivated to use distance determination of Ye into the method of Chen and Principie for the purpose of data visualization between high dimension and low dimensional data using Wasserstein algorithm.
	As per claim 7, rejection of claim 1 is incorporated,
determine an average Wasserstein discontinuity and many-to-one distance. However, in the same field of endeavor Ye in an analogous art discloses determine an average Wasserstein discontinuity and many-to-one distance (determining average, Para [0224], [0250]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Ye in to the combined method of Chen and Principe. The modification would be obvious because one having ordinary skill in the art would be motivated to use distance determination of Ye into the method of Chen and Principie for the purpose of data visualization between high dimension and low dimensional data using Wasserstein algorithm.
As per claims 8-11,
	Claims 12-14 are method claims corresponding to system claims 5-7 respectively and rejected under the same reason set forth to the rejection of claims 5-7 above.
Response to Arguments
9.	Applicant's arguments filed on 01/05/2021, with respect to claims 1-15 have been fully considered but they are not deemed to be persuasive. 
In response to applicant’s argument in page 6 applicant argued that, The Office Action cites Principe in support of a rejection to claim 4. Applicant notes that neither Chen nor Principe appear to teach performing an inverse dimensionality reduction on the low dimensional data to obtain correspondence high dimensional data. While the word "inverse" is present at paragraph 103 of Principe, it is in reference to a "user-provided similarity measure" that is "inversely proportional to an intrinsic distance function, such as Euclidean distance." There is no discussion of a dimensionality reduction function or an inverse dimensionality reduction function. There is no indication that Principe uses an inverse dimensionality reduction function on low dimensional data to obtain high dimensional corresponding data.

Examiner broadest reasonable interpretation: the concept of this invention and mostly the argued limitation is dimension reduction between high dimensional (HD) data and corresponding low dimension or reduced dimension (LD) data. In order to find the similarity or correlation between high dimension and low or reduced dimension, an algorithm works behind it. One of such algorithm to find the similarity or correlation between features in high dimension and low or reduced dimension is distance function. There are several other method or algorithm are used to find the similarity or correlation between dimension such as, k-means nearest neighbor, average nearest mean, kernel based etc. (See at the bottom of Fig. 4). When the algorithm works to find the similarity or correlation, it can defined as inversely proportional to a distance function. One of the ordinary skill in the art know that an inverse function is a function that reverse another function. According to Para [0124] of the applicant’s specification, HD data and LD data are normalized by average pairwise distance measure.  And a nearest neighbor data point for HD data and corresponding LD data are determined and corresponding inversely applied to each other. Accordingly, Principe in Para [0103], [0164]-0167], Fig. 44 Para [0468],  teaches dimensionality reduction algorithm embedding (i.e. mapping) LD data and HD data that preserves aspects of the structure of the original data such as cluster or manifolds. The specific characteristics preserved can vary by method, e.g., local distances, local neighborhoods, pseudo-geodesic, and/or global distances. Such distance is perform an inverse reduction mapping between LD and HD data. 
Therefore, combined method of Chen and Principe alone or in combination teaches claim 1 and argued previous claim 4 as claimed.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

					Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167